PER CURIAM.
AFFIRMED.1 See Wright v. State, 857 So.2d 861, 2003 WL 21511313 (Fla. July 3, 2003) (“Habeas corpus should not be used as a vehicle for presenting issues which should have been raised at trial and on appeal or in postconviction proceedings”).
SHARP, W., THOMPSON and ORFINGER, JJ., concur.

. We note that this court has precluded Davis from filing any additional pro se appeals, motions, or petitions pertaining to his convictions and sentences in case No. GO-7844, unless reviewed by an attorney licensed to practice in the State of Florida, see Davis v. State, 852 So.2d 963 (Fla. 5th DCA 2003); however, Davis filed this appeal prior to issuance of that mandate.